DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second container, apron and body as described in claim 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 11-16, 18 and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the base portion" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the flow of material" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Claims 12-16 are also rejected under 35 USC 112(b) by virtue of their dependency on claim 11.
Claim 15 recites the limitation "the recess" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 18 and 19 recite further limitations directed to the first container; however, the first container is not a positively structural limitation since claim 17 recites the first container as a functional intended use of the locking member.  Therefore, it is unclear how claims 17 and 18 can further limit a functional intended use of a non-positive structural limitation.  As such the claim is indefinite for failing to distinctly claim the limitation. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams (U.S. Pub. No. 2018/0014696).

    PNG
    media_image1.png
    892
    1120
    media_image1.png
    Greyscale

Regarding claim 1, Williams discloses a blender assembly (figure 1, reference #10) comprising:
a blender base (figures 1-4, reference #16) comprising a motor (figure 4, reference #26);
a pedestal extending from the blender base (top of reference #16, not labeled)

a centering pad operatively positioned to contact the pedestal and the enclosure when the enclosure is operatively attached to the blender base (figures 2 and 4, reference #20; [0017]), wherein at least a portion of the centering pad is disposed between at least one groove defined by the pedestal and the enclosure (as seen in figures 2 and 4, the side periphery of reference #20 is located in grooves/spaces of the base 16 between the base and the enclosure, not shown in figures 2 and 4, but shown in figure 1 where reference #20 would be in contact with reference #12 and 14 on inside periphery as explained in paragraph [0017]; see marked up figure 4).
 Regarding claim 2, Williams discloses wherein the enclosure comprises a body portion and a base wherein the base portion is configured to engage the pedestal and wherein the enclosure is pivotal between a locked and an unlocked position to selectively secure the enclosure to the pedestal (figure 1, reference #12 and 14; [0016]-[0017]).
Regarding claim 3, Williams discloses wherein the base portion of the enclosure includes an aperture that defines an opening to receive the pedestal (figure 1, reference #12 and 14; [0016]-[0017]), and wherein the at least one groove is defined between the opening and the pedestal (as seen in figures 2 and 4, the side periphery of reference #20 is located in grooves/spaces of the base 16 on its periphery between the base pedestal and the enclosure, not shown in figures 2 and 4, but shown in figure 1 where reference #20 would be in contact with reference #12 and 14 on inside periphery as explained in paragraph [0017]; see marked up figure 4).
Regarding claim 4, Williams discloses wherein the at least a portion of the centering pad comprises at least one flange extending from a body of the centering pad, wherein the at least one flange is operatively disposed within the at least one groove (figures 2 and 4, right and left sides of reference #20, not labeled; see marked up figure 4).
Regarding claim 5, Williams discloses wherein the centering pad further comprises at least one protrusion extending from the body portion in a direction opposed to the at least one flange (figures 2 and 4, see top of reference #20 with protrusions, not labeled; see marked up figure 4).
Regarding claim 7, Williams discloses wherein the centering pad further comprises a body (figures 2 and 4, top horizontal portion of reference #20) and at least one wall extending from the body, wherein the at least one wall operatively directs a flow of material (figures 2 and 4, vertical sides of reference #20, any fluid can contact with wall of reference #20 is capable of being directed by the sides/wall).
Regarding claim 8, Williams discloses wherein the at least one wall operatively directs the flow of material away from the at least one groove (figure 2, vertical sides/wall of reference #22 capable to direct flow downward in front away from grooves on right of reference #16).
Regarding claim 9, Williams discloses wherein the enclosure comprises a body portion (figure 1, side portion of reference #12 (side portion where numeral 12 is pointing)), a base portion (figure 1, bottom portion of #12 where connects at base 16), and a cover portion (figure 1, reference #14), and wherein the at least one wall operatively directs the flow of material away from the body portion (figure 2, front vertical side/wall of reference #20 capable to direct material flow downward away from side of reference #12).
Claim(s) 1 and 3-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pryor, Jr. et al. (U.S. Patent No. 8,042,990).

    PNG
    media_image2.png
    866
    1266
    media_image2.png
    Greyscale

Regarding claim 1, Pryor, Jr. et al. discloses a blender assembly (figure 2, reference #10) comprising:
a blender base (figures 1, 2, 4 and 5, reference #12) comprising a motor (figure 5, reference #14);
a pedestal extending from the blender base (figures 1, 2, 4 and 5, reference #12a)
an enclosure operatively attached to the blender base (figures 1, 2, 4 and 5, reference #18); and
a centering pad operatively positioned to contact the pedestal and the enclosure when the enclosure is operatively attached to the blender base (figures 1, 2, 4 and 5, reference #38), wherein at least a portion of the centering pad is disposed between at least one groove defined by the pedestal and the enclosure (see figure 5, portion of reference #38 between groove defined by reference #22 and inside of reference #18; see marked up figure 5).
Regarding claim 3, Pryor, Jr. et al. discloses wherein the base portion of the enclosure includes an aperture that defines an opening to receive the pedestal (figures 1, 2, 4 and 5, reference #20; column 5, lines 56-63), and wherein the at least one groove is defined between the opening and the pedestal (see marked up figure 5; groove between opening defined by walls of reference #20 and reference #12a).
Regarding claim 4, Pryor, Jr. et al. discloses wherein the at least a portion of the centering pad comprises at least one flange extending from a body of the centering pad, wherein the at least one flange is operatively disposed within the at least one groove (figures 1, 2, 4 and 5, portion of reference #38 and reference #12a; see marked up figure 5).
Regarding claim 5, Pryor, Jr. et al. discloses wherein the centering pad further comprises at least one protrusion extending from the body portion in a direction opposed to the at least one flange (figures 1, 2, 4 and 5, reference #38a).
Regarding claim 6, Pryor, Jr. et al. discloses wherein the at least one flange comprises an elastomeric material that operatively biases the enclosure to a locked position (column 5, lines 51-66; column 6, lines 51-60).
Regarding claim 7, Pryor, Jr. et al. discloses wherein the centering pad further comprises a body (figure 1, 2, 4 and 5, horizontal portion of reference #38) and at least one wall extending from the body, wherein the at least one wall operatively directs a flow of material (figures 1, 2, 4 and 5, vertical angled periphery side wall of reference #38; see marked up figure 5).
Regarding claim 8, Pryor, Jr. et al. discloses wherein the at least one wall operatively directs the flow of material away from the at least one groove (figures 1, 2, 4 and 5, vertical angled periphery side wall of reference #38, angled outward such that capable to direct material away from groove on inside; see marked up figure 5).
Regarding claim 9, Pryor, Jr. et al. discloses wherein the enclosure comprises a body portion (reference #18, walls between reference #18b and 18d, a base portion (reference #18a), and a cover portion (reference #44), and wherein the at least one wall operatively directs the flow of material away from the body portion (figures 1, 2, 4 and 5, vertical angled periphery side wall of reference #38, angled outward such that capable to direct material away from reference #18; see marked up figure 5).
Regarding claim 10, Pryor, Jr. et al. discloses wherein the centering pad comprises an elastomeric material (column 5, lines 51-54).
Regarding claim 11, Pryor, Jr. et al. discloses a centering pad for a blender assembly (figures 1, 2, 4 and 5, reference #38), the centering pad comprising:
a body comprising a first side and a second side (figures 1, 2, 4 and 5, with horizontal portion of reference #38 being body, with first side being top and second side being bottom underneath; see marked up figure 5);
at least one flange extending from the second side (see marked up figure 5);
at least one protrusion extending from the first side (reference #38a; see marked up figure 5);
at least one wall extending from the first side about at least a portion of a peripheral edge of the firs side, wherein the at least one wall operatively directs the flow of material (figure 2, see where numeral 38 is pointing; see marked up figure 5; vertical angled periphery side of reference #38 capable to direct flow of material).
Regarding claim 12, Pryor, Jr. et al. discloses wherein the body further comprises an aperture that operatively receives a blade assembly (reference #38b).
Regarding claim 13, Pryor, Jr. et al. discloses wherein the centering pad further comprises a foot extending from the body (see marked up figure 5).
Regarding claim 14, Pryor, Jr. et al. discloses wherein the protrusion further comprises a recess that opens onto the second side of the centering pad (see figure 5, recess in reference #38a where reference #22 is inserted).
Regarding claim 15, Pryor, Jr. et al. discloses wherein the recess operatively engages with a pedestal (figure 5, reference #22 part of pedestal 12a) and the protrusion operatively engages with a container (figure 5, reference #38a engages with reference #18/20).
Regarding claim 16, Pryor, Jr. et al. discloses further comprising at least one of a magnet, a chemical adhesive, or a fastener operatively attachable with the body (figure 4, reference #36 (magnet actuator) in contact with body of reference #38).
Claim(s) 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Audette et al. (U.S. Patent Pub. No. 2012/0027902).
Regarding claim 17, Audette et al. discloses a blender assembly (reference #10) comprising:
a blender base (figure 8, reference #60) comprising a housing (figure 8, reference #62) that house a motor (reference #156, not shown; [0053]);
a pedestal disposed on the housing (figure 8, where numeral 62 is pointing); and
a centering pad operatively positioned on at least a portion of the pedestal (figure 8, center circular portion on top of reference #62), wherein the centering pad comprises at least one projection extending away from the blender base, and wherein the at least one projection comprises a locking member that operatively locks a first container to the pedestal (figure 8, reference #68; [0064]).
Regarding claim 18, Audette et al. discloses wherein the first container comprises a food processing bowl (figures 6 and 7, reference #20; [0064]).
Regarding claim 19, Audette et al. discloses wherein the food processing bowl is moved between a locked orientation and to an unlocked orientation by rotating the food processing bowl about an axis ([0064]-[0065]).
Claim(s) 17, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stuart et al. (U.S. Patent Pub. No. 2005/0152215).
Regarding claim 17, Stuart et al. discloses a blender assembly (title; figure 7B) comprising:
a blender base (figure 7B, reference #46) comprising a housing (figure 7B, where numeral 46 is pointing) that house a motor (figure 7B, see parts below reference #46; [0027]);
a pedestal disposed on the housing (figure 7B, reference #45); and
a centering pad operatively positioned on at least a portion of the pedestal (figure 7B, reference #48), wherein the centering pad comprises at least one projection extending away from the blender base (periphery vertical walls of reference #48), and wherein the at least one projection comprises a locking member that operatively locks a first container to the pedestal (figure 7B, see vertical members of reference #48 not labeled; [0025]).
Regarding claim 18, Stuart et al. discloses wherein the first container comprises a food processing bowl (figures 8A-8C, reference #58; [0025]).
Regarding claim 20, Stuart et al. discloses further comprising a second container (reference #10) comprising an apron (reference #30) and a body (reference #12), wherein the second container is positioned on the centering pad such that the at least one protrusions are disposed within the apron capable to prevent the second container from rotating (see figures 5-7, centering pad and protrusions are within second container apron, with second container formed around protrusion of centering pad such that second container not capable of rotating; [0025]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH INSLER/Primary Examiner, Art Unit 1774